              Case 2:17-cv-00873-JAD-DJA Document 47 Filed 07/23/21 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Jihad Anthony Zogheib,                                    Case No.: 2:17-cv-00873-JAD-DJA

 4              Plaintiff

 5 v.                                                       Order Dismissing and Closing Case

 6 Jeffrey Turino,

 7              Defendant

 8            This is a conversion action by Jihad Anthony Zogheib against Jeffrey Turino. Almost

 9 four years ago, Zogheib filed a statement of Turino’s death under Federal Rule of Civil

10 Procedure 25(a)(1), 1 and he spent several years after that attempting to discover information

11 from Turino’s criminal-defense attorney and others about who might be Turino’s representative

12 or the executor of his estate. But those efforts proved fruitless, and the final subpoena against

13 Turino’s attorney was quashed last November. 2 The net result is that this action remains pled

14 against Turino, only—a man who has been deceased for more than four years—and the deadlines

15 to serve the complaint 3 or substitute in decedent’s successor or representative have long passed.

16 Rule 25(a)(1) states that if a motion to substitute in the decedent’s proper representative “is not

17 made within 90 days after service of a statement noting the death, the action by or against the

18 decedent must be dismissed.” The rule is mandatory. Because the statement noting Turino’s

19

20

21

22   1
         ECF No. 9.
23   2
         ECF No. 41.
     3
         ECF No. 42 (ultimately extending the service deadline to 6/16/21).
          Case 2:17-cv-00873-JAD-DJA Document 47 Filed 07/23/21 Page 2 of 2




 1 death was filed more than 90 days ago, and no proper 4 substitution has been accomplished, IT IS

 2 THEREFORE ORDERED that this action is dismissed under Fed. R. Civ. Proc. 25(a)(1).

 3         Dated: July 23, 2021

 4                                                        _________________________________
                                                          U.S. District Judge Jennifer A. Dorsey
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22   4
    Although Zogheib filed a motion for substitution within the 90-day window, see ECF No. 11,
   13, it was improper because it did not identify Turino’s representative or successor. See ECF
23
   No. 14 at 2 (“the court cannot grant a motion to substitute until Zogheib discovers who the
   proper party to substitute in Turino’s place is.”).

                                                  2
